RESOLUCIÓN
Sala Especial de Verano integrada por el Juez Presidente Señor Andréu García y los Jueces Asociados Señores Co-rrada Del Río y Rivera Pérez.
Vista la Moción para solicitar la reinstalación, y al sur-gir del expediente que el 17 de septiembre de 1999 el Co-legio de Abogados presentó una Moción de Desistimiento en la que señala que el abogado pagó la deuda con la ins-titución el 13 de septiembre de 1999, se autoriza la reins-talación del peticionario, Rafael Dávila Rivera, al ejercicio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo